  Exhibit 10.5


 
AMENDMENT NO. 2 TO
SECURITIES PURCHASE AGREEMENT
 
This Amendment (this “Amendment”) to the Securities Purchase Agreement dated as
of September 9, 2016 (the “Agreement”) is made and entered into effective as of
January 24, 2017 (the “Effective Date”), by and among root9B Holdings, Inc.
(f/k/a root9B Technologies, Inc.), a Delaware corporation (the “Company”) and
the Purchasers listed on Exhibit A of the Agreement (the “Investors”).
Capitalized terms used but not otherwise defined herein shall have the same
meanings as set forth in the Agreement.
WHEREAS, Section 9(g) of the Agreement provides that any term of the Agreement
may be amended, waived or modified only with the written consent of the Company
and the holders of a majority of the aggregate principal amount of the Notes
then outstanding (the “Majority Note Holders”), provided that such amendment
does not impose any additional liability or financial obligations on the
Purchasers.
WHEREAS, the Company and the Majority Note Holders each desire to amend the
Agreement, and hereby agree that it is in the best interest of the Company to
amend the Agreement, as set forth herein.
NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein, the parties hereby agree as follows:
1. Extension of the Agreement. Section 2(c)(ii) of the Agreement is hereby
amended, restated and replaced in its entirety with the following:
“After the Initial Closing, the Company may sell and issue additional Notes (and
Warrants, until the earlier of (i) March 31, 2017 or (ii) such time as the
aggregate principal amount of the Notes issued pursuant to the terms of this
Agreement equals a total of $10,000,000.00; provided, however, that the Board of
Directors of the Company may close the offering contemplated by this Agreement
at any time, in its sole discretion. All such sales shall be made on the terms
and conditions set forth in this Agreement and shall be on such dates and at
such times as shall be agreed upon by the Company and such additional Purchasers
(the Initial Closing and each such date shall be a “Closing” hereunder).
Effective upon delivery of an executed copy of this Agreement by such persons or
entities, any notes and warrants sold pursuant to this Section 2(c)(ii) shall be
deemed to be “Notes” and “Warrants,” respectively, for all purposes under this
Agreement, and any purchasers thereof shall be deemed to be “Purchasers” for all
purposes under this Agreement.”
2. Approval of this Amendment. By their signatures below, the undersigned
parties hereby adopt this Amendment.
3. Further Assurances. Each party hereto agrees to execute and deliver all such
other and additional instruments and documents and do all such other acts and
things as may be necessary to more fully effectuate this Amendment.
 

 
 
4. Governing Law. This Amendment and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Delaware,
without giving effect to principles of conflicts of law.
5. Continued Validity. Except as otherwise expressly provided herein, the
Agreement shall remain in full force and effect.
6. Counterparts; Electronic Delivery. This Amendment may be executed in
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument, and such counterparts may be executed
and delivered electronically.
 
[Signature Page Follows]
 
 
 
 



 
 
IN WITNESS WHEREOF, the undersigned has executed this Amendment effective as of
the Effective Date.
 
ROOT9B HOLDINGS, INC.
 
 
By: /s/ Dan Wachtler                                   
                                                                         

Name: Dan Wachtler
Title: President & Chief Operating Officer

 
 
 
 
 
 
 
 
 
 
 

 
 
IN WITNESS WHEREOF, the undersigned has executed this Amendment effective as of
the Effective Date.
 
INVESTOR:
 
By:
 
 
By:      _____________________________   
Name:

Its:     


 

 
 
 
 
 
 
 
 
